            Case 8:19-mc-00699 Document 1 Filed 12/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
--------------------------------x
IN RE APPLICATION OF EURASIAN                :
NATURAL RESOURCES CORP. LTD.                 :
                                             :
20 Farringdon Street                         :
London, EC4A 4AB                                 Case No.
                                             :
United Kingdom                               :
                                             :
                                             :
                       Petitioner,
                                             :
for an order pursuant to 28 U.S.C. § 1782 to :
conduct discovery for use in a foreign       :
proceeding.                                  :
--------------------------------x




     EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
       TO CONDUCT DISCOVERY FOR USE IN A FOREIGN PROCEEDING




                                                  MORVILLO ABRAMOWITZ GRAND
                                                    IASON & ANELLO P.C.
                                                  565 Fifth Avenue
                                                  New York, New York 10017
                                                  Tel: (212) 856-9600

                                                  CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                  2112 Pennsylvania Ave. NW
                                                  Washington, D.C. 20037
                                                  Tel: (202) 974-1500
                                                  Fax: (202) 974-1999
             Case 8:19-mc-00699 Document 1 Filed 12/06/19 Page 2 of 2



       Eurasian Natural Resources Corporation Limited (“Petitioner”) respectfully submits this

application ex parte for an order pursuant to 28 U.S.C. § 1782 (“Section 1782”) permitting

Petitioner to seek discovery for use in a civil proceeding currently pending in the United

Kingdom (“Petition”). Petitioner respectfully requests that the Court endorse the proposed order

attached hereto as Exhibit A, authorizing it to serve the subpoena for documents and testimony

attached hereto as Exhibit B on Glenn Simpson.

       For the reasons set forth in the concurrently-filed Memorandum of Law submitted in

support of the Petition, the Petition meets each of Section 1782’s statutory requirements, and also

satisfies each of the discretionary factors that courts consider in deciding whether to authorize

discovery under Section 1782. The Petition is further supported by the concurrently-filed

Declaration of Justin Michaelson and the exhibits attached thereto.


Dated: December 5, 2019
       Washington, D.C.

                                                  Respectfully submitted,

 CLEARY GOTTLIEB STEEN & HAMILTON LLP              MORVILLO ABRAMOWITZ GRAND IASON &
                                                    ANELLO P.C.
 /s/ Nowell D. Bamberger
 Nowell D. Bamberger (D. Md. Bar # 21111)          Robert J. Anello (pro hac vice application
 Steven J. Kaiser (D. Md. Bar # 17392)             forthcoming)
 2112 Pennsylvania Ave. NW                         Christopher B. Harwood (pro hac vice application
                                                   forthcoming)
 Washington, D.C. 20037
                                                   565 Fifth Avenue
 Tel: (202) 974-1500
                                                   New York, New York 10017
 Fax: (202) 974-1999
                                                   Tel: (212) 856-9600
 nbamberger@cgsh.com
                                                   Fax: (212) 856-9494
 skaiser@cgsh.com
                                                   ranello@maglaw.com
                                                   charwood@maglaw.com


                                                        Counsel for Petitioner Eurasian Natural
                                                        Resources Corporation Limited
